                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 JOANTHONY MCGEE,                                       §
                                                        §
           Plaintiff,                                   §
                                                        §   Civil Action No. 3:19-CV-02823-X-BK
 v.                                                     §
                                                        §
 UNITED STATES DEPARTMENT OF                            §
 STATE, ET AL.,                                         §
                                                        §
           Defendants.                                  §
                                                        §
                                                        §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.               IT IS ORDERED that this action is DISMISSED

WITHOUT PREJUDICE for failure to comply with a court order and for want of

prosecution.1

      The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith.2           In support of this certification, the Court adopts and

incorporates by reference the Magistrate Judge’s Findings, Conclusions, and



      1   See Fed. R. Civ. P. 41(b).
      2   See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3).

                                                    1
Recommendation.3 Based on the Findings and Recommendation, the Court finds that

any appeal of this action would present no legal point of arguable merit and would,

therefore, be frivolous.4 In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with

the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.5

        IT IS SO ORDERED this 6th day of February 2020.




                                                          _________________________________
                                                          BRANTLEY STARR
                                                          UNITED STATES DISTRICT JUDGE




        3   See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir. 1997).
        4Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Federal Rule of Appellate Procedure 4(a)
governs the time to appeal an order. A timely notice of appeal must be filed even if the court certifies
an appeal as not taken in good faith.
        5   See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

                                                     2
